Citation Nr: 0630403	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  96-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran had approximately ten months of active duty 
service, to include the period from January 1991 to July 
1991.  He served in Southwest Asia from February 5, 1991 to 
June 10, 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
During the course of the appeal, the veteran moved to 
Nebraska, and the case was transferred to the RO in Lincoln, 
Nebraska, in April 2005.

In its initial rating decision in April 1995, the St. Louis 
RO denied claims of entitlement to service connection for: 
headaches; a stomach disorder, to include diarrhea and pain 
on flatulence; a skin disorder, to include freckles; burning 
eyes; a sore throat and coughing; and multiple joint 
stiffness, with all the claims to include as due to an 
undiagnosed illness.  In the same rating decision, the RO 
denied service connection for claims of entitlement service 
connection for hearing loss, tinnitus, PTSD, left knee 
disability and low back disability.  The veteran disagreed 
with all these determinations.  

In a rating decision dated in February 1996, the RO granted 
service connection for low back strain with residual pain 
syndrome and service connection for residuals of a left knee 
injury.  The RO assigned a 10 percent rating for each 
disability effective from the date of the veteran's claim in 
December 1993.  The veteran did not disagree with the ratings 
or the effective date.  

The veteran continued his appeal as to the remaining claims, 
which the Board denied in a decision dated in August 1998.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 1999, in 
response to a Joint Motion for Remand and to Stay Further 
Proceedings filed by the veteran and the Secretary of 
Veterans Affairs, the Court vacated the August 1998 Board 
decision.  The Board issued a new decision in January 2000, 
in which it again denied the claims of entitlement to service 
connection for: headaches; a stomach disorder, to include 
diarrhea and pain on flatulence; a skin disorder, to include 
freckles; burning eyes; a sore throat and coughing; and 
multiple joint stiffness, with all the claims to include as 
due to an undiagnosed illness.  In its January 2000 decision, 
the Board also denied service connection for hearing loss, 
tinnitus, and PTSD.  The veteran appealed to the Court.  

In August 2000, the parties filed with the Court their Joint 
Motion for Remand of Seven Issues, for Dismissal of the 
Remaining Two Issues, and to Stay Further Proceedings (Joint 
Motion).  In an order dated in August 2000, the Court vacated 
that portion of the Board's decision that denied service 
connection: (1) for headaches, to include as due to an 
undiagnosed illness; (2) for a stomach disorder, to included 
diarrhea and pain on flatulence, to include as due to an 
undiagnosed illness; (4) for a sore throat and coughing, to 
include as due to an undiagnosed illness; (5) for multiple 
joint stiffness, to include as due to an undiagnosed illness; 
(6) for hearing loss; and (7) tinnitus.  The Court dismissed 
the appeal as to the issue of entitlement to service 
connection for a skin disorder, to include as due to an 
undiagnosed illness, and as to the issue of entitlement to 
service connection for PTSD.

In December 2000, the Board remanded the issues that remained 
on appeal to the St. Louis RO for medical examinations and 
opinions.  While the case was in remand status, the RO issued 
a rating decision in June 2003 in which it granted increased 
ratings for the veteran's service-connected low back strain 
with residual pain syndrome and his service-connected 
residuals of a left knee injury; it raised the rating for 
each disability from 10 percent to 20 percent effective 
September 16, 2002.  In the same rating decision, the RO 
denied service connection for affective disorder with mixed 
depression and anxiety, claimed as an acquired psychiatric 
disorder.  With a June 2003 letter, the RO informed the 
veteran of its decisions and his appellate rights.  

Subsequently, in December 2003, the RO returned the issues 
then on appeal to the Board, and in January 2004 the Board 
again remanded them to the RO to assure full compliance with 
due process requirements.  

In late January 2004, the RO received the veteran's Notice of 
Disagreement with the September 16, 2002, effective date for 
the 20 percent rating for the veteran's service-connected low 
back strain and his Notice of Disagreement with the denial of 
entitlement to service connection for an acquired psychiatric 
disorder, which the RO had adjudicated in its June 2003 
rating decision.  As was noted earlier, the case was 
transferred to the RO in Lincoln, Nebraska, in April 2005.  
In late June 2005, the Lincoln RO issued a Statement of the 
Case (SOC) in which it addressed the issue of entitlement to 
an effective date prior to September 16, 2002, for a 20 
percent rating for the veteran's service-connected low back 
strain.  It framed the other issue as entitlement to service 
connection for affective disorder with mixed depression and 
anxiety and PTSD, claimed as an acquired psychiatric 
disorder.  In a letter received at the Lincoln RO in early 
August 2005, the veteran's attorney acknowledged receipt of 
the June 2005 SOC and requested that his letter be accepted 
as the veteran's Substantive Appeal on the issue of 
entitlement to service connection for affective disorder with 
mixed depression and anxiety and PTSD, claimed as an acquired 
psychiatric disorder.  

In November 2005, the Board issued a decision on several 
claims.  It denied service connection for headaches, to 
include as due to an undiagnosed illness; a stomach disorder, 
to include diarrhea and pain on flatulence, to include as due 
to an undiagnosed illness; burning eyes, to include as due to 
an undiagnosed illness; a sore throat and coughing, to 
include as due to an undiagnosed illness; and multiple joint 
stiffness, to include as due to an undiagnosed illness.  The 
Board found that new and material evidence had been received 
to reopen a claim for service connection for PTSD.  The Board 
remanded the claims for service connection for PTSD; for an 
acquired psychiatric disorder other than PTSD, for a 
bilateral hearing loss disability and for tinnitus.  In 
February 2006, while the case was in remand status, the RO 
granted service connection for the hearing loss and tinnitus.  
There is no record of the veteran disagreeing with the rating 
or effective date assigned.  Thus, it appears that the only 
remaining issues are the claims of service connection for 
PTSD and other acquired psychiatric disorders.  The required 
development has been done and the Board now proceeds with its 
review of the appeal.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The preponderance of the competent evidence is against a 
current diagnosis of PTSD.  

3.  The veteran has been diagnosed with a personality 
disorder on numerous occasions; personality disorders are not 
recognized as diseases for VA compensation purposes.

4.  The medical evidence shows that the veteran's acquired 
psychiatric disabilities were first diagnosed years after 
service and there is no competent evidence of a nexus between 
a current diagnosis of an acquired psychiatric disorder and 
any incident of or finding recorded during service.  


                                       CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).  

2.  Service connection for an acquired psychiatric disability 
other than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of August 2002, April 2005 
and May 2005 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notice adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the case of the claim for service connection for 
mental disorders other than PTSD, with the August 2002 VCAA 
letter being sent to the veteran before the rating decision 
was made in June 2003.  The August 2002 VCAA, April 2005 and 
May 2005 letters preceded the RO decision on the reopened 
claim for service connection for PTSD.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The August 2002, April 2005, and May 2005 
VCAA letters notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  While these were 
post decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

Also, because the veteran's claims for service connection are 
denied, any question as to the appropriate effective date is 
moot and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

The veteran has been examined by VA on multiple occasions and 
medical opinions have been rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board specifically 
notes that the veteran has been afforded several VA 
psychiatric examinations in conjunction with this appeal, to 
include very detailed psychological and psychiatric 
evaluations in 2005, which included opinions regarding 
whether the veteran meets the diagnostic criteria for PTSD 
and an opinion as to whether he has any other acquired 
psychiatric disorder linked to service.  The evidence is 
sufficient to adjudicate the two issues on appeal; there is 
no further duty to provide an examination or psychiatric 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

Personality disorders are not disabilities within the 
meaning of the law and regulations providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Background

The veteran's service records indicate that he served with 
the 418th Civil Affairs Company.  His awards include the 
Southwest Asia Service Medal with a Bronze Service Star.  His 
DD Form 214 indicates that his military occupation 
specialties were food service specialist and administrative 
specialist.  He has reported that he was a cook for a civil 
affairs unit while in Southwest Asia.  The veteran's DD Form 
214 does not show that he received any commendations or 
awards for participation in combat with the enemy, such as 
the Combat Infantryman Badge, Purple Heart or similar 
citation.  

The veteran's service medical records include no complaint, 
finding, or diagnosis of an acquired psychiatric disorder, 
including PTSD.  In a Report of Medical History dated in 
March 1991, the veteran answered no to questions of whether 
he ever had or now had frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  

A VA medical certificate shows that, in October 1993, the 
veteran came to VA with complaints including nervous 
problems.  He reported he had no patience and became easily 
angered.  The veteran said all his problems were related to 
his Southwest Asia service.  Examination was essentially 
within normal limits.

At his VA Persian Gulf Examination, in November 1993, the 
veteran also complained of nervousness, anxiety, and 
nightmares, which he said began January 13, 1991.  He said 
this interfered with sleep and that the nightmares occurred 
at least three to four times a week, awakening him from his 
sleep.  He reported that these nightmares caused him 
nervousness and anxiety and that this affected patience such 
that he easily flew off the handle and became angry; he said 
that his nervousness was associated with depression, but 
never suicidal ideation.  The veteran indicated that because 
of these problems, he missed work 40 to 50 days per year.  He 
also noted that in the Gulf he was seen by a physician who 
told him the nightmares would stop but he did not talk with a 
psychiatrist or psychologist.  On mental status examination, 
he was alert and oriented, and no deficits were noted.  

A January 1994 VA clinical record shows the veteran's 
complaints included nightmares, flashbacks, and nervousness.  
The physician prescribed medication for nightmares.  No 
diagnosis was recorded.  

When he was seen at a VA mental health clinic, in November 
1994, the veteran reported that one day in service he saw 
dead bodies that had been lying there a couple of days and 
smelled.  He also reported there were refugees all over.  He 
said he felt scared with the oil burning.  The veteran added 
that he had thoughts about this all the time.  

At a December 1994 VA evaluation for PTSD, the veteran said 
he saw bodies, refugees, smoke, heat, and there was noise 
from incoming missiles.  The veteran said he always thought 
about it and dreamed that he was "over there" three to four 
times a week.  He reported markedly diminished interest and 
detachment along with sleep difficulties, irritability, and 
hypervigilance and said he startled easily.  The assessment 
after examination was PTSD vs. PTSS (post-traumatic stress 
syndrome).  

A VA progress note dated in early February 1995 shows that at 
that time the veteran complained of having had multiple 
problems since he came back from Saudi Arabia and that he was 
"just going through the system".  He stated he had 14 
things listed and they included: physical problems, 
headaches, sleepless night, nightmares, and nervousness with 
the inability to sit and watch television and being bothered 
when someone tapped their fingers.  

At the February 1995 visit, the physician noted that the 
veteran related all his problems to being in Saudi Arabia 
working close by Patriot missiles.  He said he felt he was 
exposed to combat but was not involved in actual fighting.  
He noted that he had general purpose duties and was stationed 
at a military port.  The veteran said he was currently scared 
of all of his listed problems and that all he saw in the 
future was going to doctors in order to find out what was 
wrong with him.  On mental status examination, the veteran 
indicated that he was there because he was told to come and 
that he was keeping records of everything.  He said he felt 
depressed and sad, but denied being suicidal or hearing 
voices.  The physician noted that the veteran was severely 
obsessed with what he had filed a claim for and was not 
psychotic.  The veteran denied being paranoid but said his 
friends and parents thought he was paranoid.  The physician 
wrote that the veteran was angry and aggravated.  His 
judgment was intact, but there was a question of decreased 
insight.  The diagnosis was obsessive compulsive disorder and 
depression, rule out paranoid personality.  

For a VA social survey, in February 1995, the veteran stated 
that he had had continuous problems since his duty in the 
Persian Gulf War.  He said he had had multiple sleepless 
nights and thoughts about dead bodies and the destruction he 
observed.  He also stated that he felt that he was severely 
traumatized by thoughts of SCUD missiles.  The veteran 
recalled that he was in the near area of Dhahran where 
several U.S. soldiers were killed when a SCUD missile scored 
a direct hit on a military barracks.

At a VA PTSD examination in February 1995, the veteran 
reported that he served in Saudi Arabia from February to May 
1991 and was then transferred to Turkey.  He said he was in a 
combat area; but, he described no direct contact in which he 
participated.  The veteran described seeing dead bodies, 
turmoil and refugees.  The physician noted that the veteran 
reported no extraordinary combat experiences.  The veteran 
stated that he did have nightmares and said, "I've just been 
seeing what happened to the land and the people there, and 
their living conditions."  The veteran described no 
flashbacks.  He indicated that he became restless at times 
and complained that he could not sit very long.  The veteran 
said sounds like gum chewing aggravated or irritated him, 
particularly at work.  He gave no other specific complaints 
related to his assignment to Saudi Arabia.  The physician 
said that on examination the veteran made good contact and 
was freely verbal.  His mood was apathetic, affect was 
blunted, and emotional tone was low.  After examination, the 
diagnosis was: (1) insufficient criteria for PTSD, and (2) no 
other primary psychiatric disease syndrome found.  

When the veteran was seen at the VA mental health clinic in 
mid-February 1995, he complained of headaches, eyes burning, 
difficulty sleeping, nightmares, nervousness, and multiple 
somatic complaints.  He said he had just started on one 
medication a few days earlier, and was taking another 
medication as needed.  

When seen in mid-March 1995, the veteran's complaints 
included trouble sleeping and diarrhea.  It was noted that 
all investigations including a lower gastrointestinal series, 
stool, cultures on three different occasions, and blood and 
urine tests had all been normal.  The veteran said he had 
flashbacks from the war and that he believed he had "Desert 
Storm Syndrome."  After mental status examination, the 
assessment was no psychosis, flashbacks of war.  Medications 
were continued for one month.  

At a VA mental health clinic intake interview in late March 
1995, the veteran reported that since his return from Desert 
Storm he experienced headaches and various physical pains.  
He said he had become impatient and irritable.  He described 
flashback behavior at work in response to coworkers cracking 
gum or tapping a pencil, which he said sounded like the sound 
made in pre-launch of a Patriot missile.  He also described 
hypervigilance.  The interviewer noted that there was no 
evidence of a thought disorder.  The veteran was uncertain 
why he had been referred for the visit and said he would 
consider whether he wanted counseling sessions.  

A VA clinical note, dated in May 1995 reflects that the 
veteran said he could not sleep and felt more irritable.  He 
said he was on medication and could not tell any difference 
in his condition.  On mental status examination, the 
veteran's mood was angry with concern about his health.  He 
expressed fear of having serious illness due to coughing, 
headaches, multiple somatic complaints and irritability.  The 
examiner concluded that there was no psychosis but medication 
was prescribed.  

In late June 1995, the veteran said he had more patience, was 
not as angry, tense and hyper as before.  He said he still 
had stiffness of joints, headaches, and a dry cough.  The 
examiner described the veteran's mood as stable and renewed 
the medication.  

The veteran was seen in a VA neurology clinic in September 
1995, and at that time, in addition to his back and left 
knee, the veteran reported multiple complaints, which 
included nightmares from being "over there."  He said he 
was unable to fall asleep and stay asleep and claimed diurnal 
sleepiness.  He also reported that he preferred not to be 
with people.  On examination, the neurologist said that the 
veteran was an angry man who provided numerous symptoms with 
little detail and attributed everything to his time in Saudi 
Arabia.  He said that beyond mood and affect, the veteran's 
mental state and higher cerebral functions appeared intact.  

When seen for follow-up in the VA mental health clinic in 
October 1995, the veteran's complaints included feeling 
tired, back pain and knee stiffness, eyes burning, diarrhea, 
coughing, nervousness, restless sleep, and nightmares.  The 
examiner prescribed medication.  

When seen in a VA mental health clinic in January 1996, the 
veteran reported that his current medicines upset his 
stomach.  He said he had been nervous since he returned from 
Desert Storm and since his return was always thinking about 
the dead bodies.  He indicated that he was nervous and edgy 
and could not sleep.  The veteran also gave a history of 
being nervous and irritated around fellow workers who always 
chewed and popped gum, which reminded him of the Patriot 
missiles.  On mental status examination, the veteran's mood 
was anxious.  The impression was anxiety disorder.  The 
examiner prescribed medication.  

VA medical records show that in April 1996, when the veteran 
was seen in a medical clinic with physical complaints, the 
assessment included PTSD, and it was noted that he was 
followed by the VA psychiatric clinic.  

In May 1996, the veteran complained of sleep problems stating 
he tossed and turned a lot and three to four times a week had 
nightmares of "being over there."  New medication was 
prescribed.

When seen in a VA mental health clinic in September 1996, the 
veteran said that he felt his medications were not helping 
and he continued to have difficulty sleeping. He also 
reported that his appetite was poor.  On mental status 
examination, his mood and affect were mildly depressed, and 
his insight and judgment were fair.  The assessment was 
depressive disorder, not otherwise specified.  The veteran's 
medications were adjusted.  

When the veteran returned to the clinic in March 1997, he 
said that he believed his medications were not working.  He 
reported that his appetite was good and his sleep was poor.  
On mental status examination, his mood and affect were 
appropriate.  Insight and judgment were fair.  The assessment 
was depressive disorder, not otherwise specified, and 
personality disorder, not otherwise specified.  At a general 
medical clinic routine visit in March 1997, the veteran said 
he had no new complaints.  

At a VA neurology examination in August 1997, the veteran's 
subjective complaints included headaches, pain in his legs on 
bowel movements, and burning in his eyes.  The veteran said 
he suffered from his joints.  He described himself as not 
sleeping at all because of nightmares and said he was "real 
nervous."  He said that when he attempted to fall asleep, he 
tossed and turned and kept thinking of the day or events in 
his life.  He said that sometimes he did not sleep at all 
during the entire night and on the following day was likely 
to feel tired, unrested, and irritable.  The veteran said 
that pain in his back might interfere with his sleep and that 
when he had discomfort or fatigue, he became irritable and 
did not want to be with other people.  

In the report of the August 1997 VA neurology examination, 
the physician noted that the veteran was quarrelsome and 
variably attentive and provided a rather poor and frequently 
tangential history.  In the diagnosis, the physician 
expressed the opinion that the veteran's sleep disorder was 
related to his emotional state which seemed to have mainly 
elements of agitated depression.  The physician wrote that, 
in his opinion, the veteran's headache was part of the 
somatization, which he believed to be present with agitated 
depression.  In the physician's view, it was highly probable 
that all of the other symptoms, which this veteran reported 
belonged to a chronic level of agitated depression.  He said 
that whether this was precipitated by military service or 
occurred for other reasons would in his opinion better be 
addressed by experts in those diseases.  

At a VA examination for mental disorders in August 1997, the 
psychologist noted that the veteran had a history of having 
been in the Reserves from, 1971 to 1994, with active duty 
from January 1991 to July 1991, during which time he was in 
Saudi Arabia, Kuwait, and northern Iraq.  The veteran 
reported that he was where all the vehicles burned and for 
one week was where oil wells were burning.  The psychologist 
said there were no reports of observing death or mutilation 
and no report of being in life threatening situations.  The 
psychologist noted that the veteran had no psychiatric 
treatment prior to 1993, but since that time had seen a 
series of psychiatrists with a diagnosis of PTSD in May 1996, 
and a diagnosis of depressive disorder in September 1996.  

At the August 1997 examination, the veteran stated that he 
had been experiencing nightmares of the Gulf War.  When 
queried further, he said the nightmares were about "the 
whole time he was there."  He said he experienced 
sleeplessness and sometimes did not sleep at all throughout 
the night.  He said he was nervous, impatient, and irritable 
and had a "short fuse."  He said that when women at work 
popped the gum in their mouths, it evoked anger in him and 
took him back to the Gulf War at a time when he observed 
missiles being launched and heard a "click" before launch.  
His complaints included headaches, eyes hurting, and pain 
when having a bowel movement, and back and knee pain.  The 
veteran also indicated that he had more difficulty 
concentrating.  

The August 1997 examination concluded with the impression 
that there was no psychiatric, Axis I, diagnosis at that 
time.  The psychologist wrote that, in his opinion, 
considering the level of stressor, which was mild, and the 
intensity of the veteran's symptoms, he did not meet the 
criteria for PTSD.  The psychologist said that from the 
interview there was no evidence for depression.  There was no 
decrease in vegetative functions and the veteran was 
relatively spontaneous, with no acute distress, expression of 
guilt, or anxious appearance.  The veteran did appear mildly 
irritable and was unhappy that his knee and back pain 
restricted his activities.  The psychologist concluded that 
there was no clinical diagnosis for claimed Persian Gulf War 
psychiatric conditions.  The GAF score was 70 to 75.  The 
psychologist concluded that there was little impairment in 
industrial functioning and mild social dysfunction.  

VA medical records show that in October 1997 the veteran 
reported that his sleep was still disturbed.  He complained 
of red eyes, nervousness at times, and problems sleeping.  
The impression was insomnia with PTSD (three to four nights 
per week).  

When he was seen at the VA mental health clinic in February 
1998, the veteran complained of insomnia and restlessness in 
bed almost every night.  After examination, the impression 
was sleep deprivation with PTSD and back problems.  

At a September 1998 routine medical visit, the physician 
planned to continue medication for insomnia.  He noted that 
the veteran was very irritable and encouraged him to follow 
up with psychiatric care.  

At a VA psychiatry outpatient clinic visit in August 1999, 
the veteran complained of an inability to sleep due to 
memories of the Gulf War.  He said two nights a week he got 
three to four hours of sleep.  The Axis I assessment was 
PTSD.  The physician noted that the veteran found that his 
physical problems added to the insomnia effects.  She 
prescribed medication.  

The veteran continued to be seen by the same VA psychiatrist 
in January 2000, and at that time he reported that he had had 
a nightmare and flashback the previous night.  Objective 
findings were normal.  The Axis I diagnosis was PTSD and 
stressors were listed as "nightmares and flashbacks".  

When he was seen in June 2000, the veteran complained of 
nightmares three to four times a week, which he claimed were 
related to combat.  He said they had worsened in the past 
year.  The veteran added that tents, camp fires, and almost 
everything triggered memories when he was not busy at work.  
Objectively, he was alert and oriented, but irritable.  His 
mood was described as relaxed, stressed by things going on.  
His affect was "snappy and difficult".  He said that it was 
the anniversary of his mother's death.  The impression was 
PTSD.  

At a consultation with another VA psychiatrist in August 
2000, the veteran reported that he had temper problems, 
nightmares, restless sleep, hated crowds, and was 
disinterested in activities, all since the war.  He said he 
had been in the desert and worked with refugees and the 
Kurds.  He said that seeing the bodies was what bothered him.  
He reported that he currently had a startle reaction.  The 
impression was PTSD.  

At a VA general medical examination in January 2001, the 
veteran said he was diagnosed with depressive disorder 
approximately a year before the examination and was taking 
medication.  He said that he had an anxiety attack 
immediately upon arriving in the Gulf Theater, which he said 
was approximately January 13, 1991.  He said the high state 
of alertness caused him to be nervous and he had a nervous 
episode.  

A VA clinical note, dated in April 2001, shows the veteran 
reported that he did not see temper as a major issue, but he 
was not doing well with sleeping.  

A note, dated in September 2001, shows the veteran had a 
diagnosis of PTSD and was in a PTSD program.  

In a VA psychiatry clinic note dated in September 2002, the 
physician noted that the veteran said things were not going 
well.  The veteran reported continued insomnia, anxiety, 
irritability, sleep difficulties, nightmares, and intrusive 
thoughts.  The physician stated that the veteran had been 
seen by VA for these symptoms since 1993 and was being 
treated with medication.  

At a VA psychiatric examination in May 2003, the veteran 
reported that he saw no combat in the Persian Gulf War, but 
said his unit was assigned to help refugees, and in that 
capacity, while giving food and other supplies to them, he 
saw dead bodies as well as destruction that had been caused 
by previous fighting.  The psychologist noted that the 
veteran had claimed for many years that he could not get 
these images out of his mind and that they bothered him at 
night.  

The veteran claimed an increase in anxiety and depression.  
He said he still had nightmares and recurrent memories of the 
Persian Gulf War.  He reported taking medication for sleep 
two or three times weekly.  He stated that he used a lot of 
sick leave because of pain or anxiety.  He said that his 
sleep was interrupted, and he had initial insomnia and then 
restless sleep.  He reported having nightmares two or three 
times a month and they usually had Persian Gulf content.  
There was no specific incident that he remembered in 
nightmares; he just recalled the general chaos and noise 
level of that time.  The veteran denied current intrusive 
thoughts and said that if he did have such thoughts they were 
at night and usually while he was starting to go to sleep, or 
in dream form.  He said he did not have flashbacks.  He said 
he was somewhat more vigilant than in the past, and gave as 
an example liking to have his back to a wall since the war.  
There were no complaints of an increased startle reaction.  
When asked to describe incidents in the Gulf War, the veteran 
presented only one incident.  He said things that bother him 
include seeing dead bodies.  He said there was one time, 
after fighting had stopped, that they went to help Iraqi 
refugees.  He said it seemed that the road was blocked for 
miles with cars trying to escape and there were also some 
burned out vehicles and some dead bodies.  

On mental status examination, the veteran was cooperative, 
but mildly irritable and appeared mildly agitated at times.  
There was no obvious increase in anxiety when he was talking 
about the Persian Gulf.  His mood was somewhat dysphoric.  
The psychologist found that the veteran appeared both 
depressed and moderately anxious.  The veteran's score on the 
Beck Depression Inventory placed him in the mild to moderate 
range for depression on that instrument.  Items endorsed 
included being worried about his physical problems, being 
easily irritated, and having a loss of interest in people.  
The veteran's score on the Beck Anxiety Inventory placed him 
in the severe range of anxiety on that instrument.  He 
endorsed virtually all physiological symptoms.  

In summary, the psychologist on the May 2003 psychiatric 
examination said that the veteran served in the Persian Gulf 
and evidently saw dead bodies but was not in combat 
situations and did not experience incoming fire.  The 
psychologist said the veteran appeared to have a few PTSD-
type symptoms, such as nightmares, avoidance of crowds, and 
restless sleep (which the psychologist said might be pain 
related), but no other symptoms sufficient for a PTSD 
diagnosis.  The DSM IV Axis I diagnosis was affective 
disorder, not otherwise specified, with mixed depression and 
anxiety.  The psychologist stated that this included some 
PTSD type symptoms related to the veteran's experience in the 
Persian Gulf and that these symptoms did not appear to be 
present before the his service in the Persian Gulf.  

VA medical records show that the veteran was seen at the 
Omaha VA Medical Center (VAMC) in December 2004 to establish 
care at that facility.  He was admitted to the PTSD Clinic 
treatment program in December 2004 with plans for a 
psychiatric evaluation in January 2005.  In January 2005, the 
veteran stated that he was in Desert Storm in 1991 as a cook 
for about six months and saw all kinds of traumatic 
experience leading him to having insomnia, nightmares, 
flashbacks at times, impatience, recurrent recollections of 
the traumatic experiences, avoiding watching television news, 
avoiding groups of people, and having to take medication 
about five nights a month for his insomnia, nightmares, 
anxiety, etc.  He said that on the other nights he was 
reasonably "okay".  He said he could function reasonably 
well at his work in customer service but did get impatient at 
times and had anxiety and restlessness.  On mental status 
examination, the veteran's mood was dysphoric with no clear 
depression or sadness.  He talked about PTSD symptoms.  After 
examination, the psychiatrist said the diagnosis for Axis I 
was possibly PTSD.  He discussed the veteran's medications 
and said that the veteran's depressive/anxiety symptoms were 
not severe enough to warrant further medications.  

In a memorandum for the record dated in March 2005, a VA 
Military Records Specialist documented that he had contacted 
the Unit Administrator of the veteran's Reserve unit.  The 
Unit Administrator verified that the veteran was assigned to 
headquarters in Saudi Arabia during the unit's deployment to 
Southwest Asia in 1991.  The Unit Administrator said that the 
headquarters unit moved to Kuwait after the fighting, and she 
was certain that the veteran would have traveled through Iraq 
and Kuwait with them.  She said there was a high probability 
that the veteran saw a lot of destruction and dead bodies 
along the road.  

At a VA psychiatric examination in April 2005, the veteran 
gave a history of intrusive recollections three to four times 
a month and nightmares five to six times a month and 
difficulty getting back to sleep.  He also reported 
psychological distress.  

The psychiatrist said that although the veteran reported some 
intense memories, the veteran's experience did not meet the 
criteria for flashbacks.  The veteran also stated that he 
avoided newspapers and news reports about combat.  The 
psychiatrist noted that the veteran's having to give up 
things he was interested in because of physical problems did 
not show a loss of interest.  The clinician pointed out that 
the veteran said he avoided people when he could and said 
that if he was busy at work, he did not have the PTSD 
symptoms.  

The psychiatrist noted that the veteran reported difficulty 
falling asleep and described irritability.  He said he had 
difficulty focusing, which the psychiatrist said indicated 
concentration problems.  The veteran also told of sitting 
with his back to the wall and having increased startle 
response.  He described some social constriction, which the 
psychiatrist said was more likely than not related to a 
personality disorder, not otherwise specified, with avoidance 
traits.  The veteran reported that he had completed 23 years 
with the Army Reserves prior to retirement and was in his 
33rd year of civilian employment with the railroad.  He 
stated that he missed 30 to 45 days a year from work because 
of his physical and psychiatric problems, but he could not 
estimate how many of them were related directly to his 
psychiatric problems.  He said his work was considered 
satisfactory even though he used that much sick time.  

On mental status examination, the psychiatrist noted a high 
level of reporting of negative symptoms and reduced level of 
reporting positive skills.  The veteran's affect was somewhat 
constricted, and his mood was mildly dysphoric.  After 
examination, the Axis I diagnosis was adjustment disorder 
mixed with anxiety and depressed mood.  The Axis II diagnosis 
was personality disorder, not otherwise specified, with "C" 
[avoidance] traits.  

In the report of the April 2005 psychiatric examination, the 
psychiatrist stated that he reviewed the veteran's claims 
file.  In addition, he provided a summary of clinical records 
and examination reports for the veteran.  The psychiatrist 
stated that his diagnosis and opinion were based on a review 
of the claims file and interview of the veteran.  He said 
that included reviewing information from the PTSD Clinic at 
the Omaha VAMC.  The psychiatrist stated that he could not 
establish a diagnosis of PTSD.  He said that even giving the 
veteran the benefit of the doubt with the memo that indicated 
he was in an area where combat occurred, it was whether, as a 
soldier in the combat areas that seeing dead bodies would be 
considered a direct immediate threat to his own life or 
physical integrity of others.  The psychiatrist noted that 
the veteran did not have to handle the bodies.  He said he 
"was sure it was a gruesome sight but, in his opinion, not 
to a level that would meet the first criterion of PTSD.  He 
also said that a second criterion was having a horrific 
response to the sight, and there was no evidence that the 
veteran was evaluated because of anxiety while he was in that 
area.  The psychiatrist also said the veteran's symptoms do 
not meet the "C" [avoidance] criteria and that he had not 
had work impairment.  

The psychiatrist at the April 2005 VA psychiatric examination 
concluded that the veteran's adjustment disorder mixed with 
anxiety, and depressed mood was less likely than not a result 
of military service.  He said that he could not find evidence 
that it existed while the veteran was on active duty and 
immediately after active duty.  The psychiatrist said it 
appeared that the condition became manifest after the veteran 
left active duty.  He also concluded that the diagnosis of 
PTSD was not established.  

Pursuant to the remand of this Board, the veteran was given 
another VA mental examination in December 2005.  The 
veteran's claims folder was reviewed and the veteran's 
treatment history summarized.  On examination, the veteran 
complained that he was not able to sleep well despite 
medication.  He reported nightmares and intrusive recall.  He 
described refugees, dead bodies, and oil well fires.  The 
veteran described mass destruction and helping with injured 
people after a missile landed near his barracks.  He said he 
had an increased startle response, as well as being nervous 
and hypervigilant.  He reported that he sometimes could not 
focus and was unable to concentrate.  He told of avoiding 
people and crowds.  He did not like to socialize.  The 
veteran gave no history of suicidal or homicidal thoughts.  
He could do serial seven subtractions, but somewhat slowly.  
He denied panic attacks or agoraphobia.  The veteran did 
report depressive symptoms, sleep disturbance, decreased 
interest, guilt, lack of energy, concentration problems and 
weight gain.  He showed no psychomotor slowing or agitation.  

On mental status examination, the veteran was alert and 
appropriately dressed and groomed.  He was socially 
appropriate.  Thought content was focused on symptoms he 
related to his experience overseas.  He was oriented.  
Thought processes were somewhat loose and circumstantial.  
His affect was somewhat intense, with no constriction or 
blunting.  There was increased emotionality when describing 
PTSD symptoms.  He seemed calm when describing his 
effectiveness and function at work.  There were no signs of 
threatening or impulsive behavior.  Judgment was intact.  He 
was not considered a danger to himself or others.  

Psychological testing was requested and done later in 
December 2005.  The Personality Assessment Inventory (PAI), 
the Minnesota Multiphasic Personality Inventory 2 (MMPI-2), 
the Trauma Survey Inventory (TSI), the State-Trait Anxiety 
Inventory (STAI) the Mississippi Scale for Combat Related 
PTSD and the Rotter Incomplete Sentences Blank were 
administered, and the veteran was interviewed.  The resultant 
highly detailed and extensive report is of record.  The 
examiner concluded that the most consistent and most obvious 
diagnosis suggested by the evaluation was a somatization 
disorder.  There was also evidence for problems with anxiety 
and depression.  In addition to the somatization disorder, 
the veteran may well be suffering from dysthymia and 
generalized anxiety.  There were also elements of a 
personality disorder from Cluster A, including paranoid and 
schizotypal features.  It was likely that the veteran's 
problems were longstanding.  While PTSD symptoms were 
reported, it did not appear from the clinical interview and 
testing that the veteran met the full criteria for PTSD.  It 
did not appear that the veteran had made a good effort to get 
the treatment he needed.  There seemed to be an element of 
malingering in the veteran's over-reporting and rehearsed 
presentation and evidence of secondary gain in the veteran's 
failures at regular work attendance.  

The psychiatrist who did the December 2005 psychiatric 
examination and requested the psychological testing reviewed 
the test results.  He reached the opinion that the evidence 
did not support a diagnosis of PTSD.  Further, the records 
did not support any other service-connected psychiatric 
disorder.  The veteran's personality disorder was, by 
definition long standing.  There was no suggestion of a pre-
existing psychiatric condition that was aggravated during 
service.  There was no record of any psychiatric treatment on 
active duty or in the period immediately after leaving active 
duty.  Also, there was no evidence that the veteran's present 
adjustment/anxiety disorder mixed with anxiety and depressed 
mood was in whole or in part causally linked with any 
incident of active duty.  



Analysis

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2005).

If the claimant did not engage in combat with the enemy, as 
in this case, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  The veteran has alleged 
in-service stressors and there is some corroborative evidence 
pertaining to one of these incidents: his seeing dead bodies 
associated with combat.  However, the threshold question and 
the primary impediment to a grant of service connection in 
this case is that the overwhelming preponderance of the 
evidence is against a current diagnosis of PTSD.

As noted earlier in this decision, the first prong necessary 
in establishing service connection of the disease or 
disability at issue is competent evidence of a current 
diagnosis.  In this case that translates into medical or 
psychiatric evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter.  38 C.F.R. § 3.304(f) (2005); 
Cohen, supra.  There are some diagnoses of PTSD in the 
record, to include participation in a PTSD program in 2001.  
However, these diagnoses were based on brief interviews with 
the veteran and the reports contain little if anything beyond 
what the veteran said.  On the other hand, in-depth 
examinations consistently found that the veteran does not 
have PTSD, to include the most recent psychiatric and 
psychologic examinations of December 2005, which 
unequivocally ruled out a current diagnosis, and the May 2003 
and April 2005 VA examinations, which essentially determined 
that the veteran did not meet all of the diagnostic criteria 
for PTSD.  

The recent examinations also provide a persuasive mass of 
evidence as to the other question raised in this case.  
Specifically, in its November 2005 remand, the Board ordered 
another psychiatric examination and nexus opinion noting 
that, aside from the claim involving PTSD, a question 
remained as to whether some other current psychiatric 
disorder is causally linked to any incident of service.  At 
that time the Board pointed out that service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  The December 2005 
psychiatric examination report contains findings that respond 
fully to that request.  The psychiatrist concluded, on the 
basis of the psychiatric examination and psychologic testing, 
that there was no evidence to support a nexus between a 
current diagnosis of a psychiatric disorder and service.  The 
Board must yield to the weight of competent evidence and 
agree that the veteran's current psychiatric disability was 
not incurred in or aggravated by service.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  






ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disability, 
other than PTSD, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


